DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on November 12th, 2020, amended claims 1 and 9, and new claims 16-18 are entered. 
Response to Arguments
Applicant's remarks and amendments with respect to the rejection under 35 U.S.C. 112(b) in Claim 9 has been fully considered. The rejection is withdrawn in view of the amendment.
Applicant’s arguments, filed on November 12th, 2020 with respect to the rejections of claims 1-15 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of McCafferty (U.S. Publication No. 2018/0303341).
Specification
While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification.  MPEP 608.01(o).  See 37 CFR 1.75(d)(1).

The specification is objected to as failing to provide proper antecedent basis for the following claim term: “rigid”. Appropriate correction is required.
Using the following format, Applicant can overcome the objection by amending the Detailed Description at only one instance of the original nomenclature:  “a [original nomenclature] or [claim term] [reference #]".
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “rigid” in line 5, and Claims 16-18 recite “rigid” in line 2. The specification does not disclose the term “rigid”.
The dependent claims 2-18 inherit but do not remedy the deficiencies of Claim 1.
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘_’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").... MPEP 2163 II. A.

Applicant’s reply does not show support for the claim amendments.
Claims 1 and 16-18 recite “rigid”. Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Livne et al (U.S. Publication No. 2008/0154114; previously cited) in view of McCafferty (U.S. Publication No. 2018/0303341).
Regarding Claim 1, Livne discloses a device (device Element 1) for measuring IOP pressure comprising: 
a sensing section (a probe unit 12 having a flexible membrane 18 which is to be brought into contact with a patient's eyelid; Paragraph 39) comprising at least first and second sensors (the measurement device is to provide information about the applied force and the flattened surface area of the cornea; Paragraph 9); and 
a microprocessor in communication with said sensing section (control unit 32 (processor) to calculate the applied force corresponding to such an applanated condition of the desired area of the membrane, and hence calculate the respective IOP value; Paragraph 59), wherein 
said first sensor comprises a contact-sensitive surface that makes contact with the eye (The flexible membrane can be curved (like a semi-sphere) to match the geometry of the external surface of the eyelid, and deforms when pressed against the eyelid (becomes flattened); Paragraph 14) during a measuring procedure to determine an area of a surface of an eye in contacted with said sensing section (The probe is preferably configured for both the application of force on the eye (e.g., using a force applying mechanism, e.g. specific pressurizing assembly; or not) and the measurement of the flattened area; Paragraph 14), and 
said second sensor comprises a force detector to determine a force applied by the eye surface when contacted by the sensing section (The device 10 includes a pressurizing assembly 21 configured and operable (by a control system, e.g. being the utility of the same control unit associated with the optical system) to controllably apply pressure to the membrane 18 against the eyelid; Paragraph 47).  
	Livne fails to disclose a rigid contact-sensitive surface.
	McCafferty discloses a rigid contact-sensitive surface (The corneal contact surface 504 may be formed in a polymeric material (for example, polycarbonate, with a refractive index on the order of 1.5) or glass with polished finish of optical quality; [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the rigid teachings of McCafferty into those of Livne in order to reduce the measurement error due to corneal rigidity (McCafferty [0072]).

Regarding Claim 2, Livne discloses a sensor support to facilitate proper placement of said sensing section with respect to an eye (the housing at its distal end is formed with a placer 19 that fixes the device on the eyelid; Paragraph 46); and 
a handle (handle Element 42) connected to said sensor support, said handle comprises a housing (housing Element 20), said microprocessor (control unit Element 32) being disposed in said housing.  

Regarding Claim 3, Livne discloses that the microprocessor receives essentially simultaneous input from the first and second sensors (Preferably, multiple measurement sessions (cycles) are carried out, controlled by on-board CPU (control unit 32); Paragraph 52).  

Regarding Claim 9, Livne discloses a system comprising: 
the device for measuring IOP pressure as claimed in claim 1 (The device 1 is configured for use in non-invasive measurement of a patient's intra-ocular pressure (IOP); Paragraph 39); 
data storage for storing instantaneous and/or historic data obtained by the sensing section of the IOP measuring device (a memory utility for storing certain reference data indicative of the desired light response and/or desired image corresponding to the desired applanation of the membrane and its relation to the applied force; Paragraph 51); and 
(Figure 2A; LCD Display), tactile output, and an audio output indicative of at least one of said data obtained by said sensing section of said IOP measuring device processed in real time, and said historical data (device 10 also preferably includes a control panel 34 and a data presentation utility (e.g., display) 35…multiple measurement sessions (cycles) are carried out, controlled by on-board CPU (control unit 32), and measurement results are displayed; Paragraphs 51-52).

Regarding Claim 10, Livne discloses a said sensing section (probe unit 12 having a flexible membrane 18 which is to be brought into contact with a patient’s eyelid; Paragraph 39) comprising a plurality of contact- sensitive sub-subsections (flexible membrane Element 18; periphery region Element 18A; reflective surface Element 18B; contacting region Element 18C; Figure 2C) and a plurality of corresponding force-sensing sub-section (pressurizing assembly Element 121; piston Element 122; pressure sensor Element 27; A slider ring on scale 44 is used for measuring the pressure/force applied to the piston; Paragraph 66).
  
Regarding Claim 11, Livne discloses that said microprocessor (control unit Element 32) is configure as internal and/or external to the device and is in wired and/or wireless communication with the sensing section and/or with an internal and/or external memory storing data obtained by the sensing section and or processed data output by said microprocessor (The indication arrangement includes a signal generator configured to be responsive to data indicative of the desired light detection, the output of the signal generator being connectable (via wires or wireless) to a control unit preprogrammed to be responsive to the output indication signal and to the measured pressure to calculate the corresponding IOP value; Paragraph 29).  

Regarding Claim 12, Livne discloses that said microprocessor processes said data obtained by the sensing section (Preferably, multiple measurement sessions (cycles) are carried out, controlled by on-board CPU (control unit 32); Paragraph 52) and generates an output indicative of pressure over the eye surface in contact with the sensing section (control unit 32 (processor) to calculate the applied force corresponding to such an applanated condition of the desired area of the membrane, and hence calculate the respective IOP value; Paragraph 59).  

Regarding Claim 13, Livne discloses a method of preforming IOP measurement, the method comprising: 
positioning the device for measuring IOP pressure as claimed in claim 1 with respect to an eye surface (providing a flexible membrane, thereby allowing to bring the membrane by an outer surface thereof into contact with a patient's eyelid; Paragraph 31); 
applying pressure to the eye surface by said sensing section (applying controllably varying force to the membrane against the eyelid causing deformation of the contacting region of the membrane to match a shape of the eyelid defined by the shape of the patient's cornea; Paragraph 31); and 
   evaluating the results of IOP measurements output by said microprocessor of the device for measuring IOP pressure (enabling identification of a condition of applanation of a desired area of said membrane by identifying a predetermined condition of the detected light from the membrane and allowing the IOP measurement upon identifying said condition; Paragraph 31) with reference to a predetermined standard value, graph, and/or map of pressure value and/or values (a memory utility for storing certain reference data indicative of the desired light response and/or desired image corresponding to the desired applanation of the membrane and its relation to the applied force…Upon detecting a condition of the desired applanation of the membrane (applanation of a desired area of the membrane) by detecting the predetermined light reflection condition, a corresponding value of the applied force is measured and used for calculating the IOP; Paragraph 51; the reference data and predetermined conditions serve as standard values).

Regarding Claim 14, Livne discloses storing the results of IOP measurements output by said microprocessor as historical data and/or as a patient's baseline information (Preferably, multiple measurement sessions (cycles) are carried out, controlled by on-board CPU (control unit 32), and measurement results are displayed. The results can be stored and/or transmitted (e.g., via a communication network) to a physician…The control unit may be preprogrammed in accordance with the patient's peculiarities. The control unit may be configured as the so-called “expert system for learning the patient's peculiarities; Paragraph 52); 
evaluating current results of IOP measurements output by said microprocessor with reference to said stored data (When the membrane reaches the desired applanation, the detected image matches the reference one, which can be detected visually (which is sufficient in the case the measurement is carried out by a physician or operator) and/or electronically using an appropriate electronic circuit (chip), e.g., utilizing acoustic means, or fully automatically as described above with reference to FIG. 2A. The indication signal (or the operator/physician) operates the processor (control unit) 32 which is preprogrammed to be responsive to the indication signal to calculate the IOP value from the corresponding force value; Paragraph 63).  

Regarding Claim 15, Livne discloses a said applying pressure to the eye surface by said sensing section comprises any one of direct contact of the sensing section to outer surface of cornea of the eye; or contact of the sensing section to an outer surface of eyelid of the eye (The probe 12 is configured to apply controllably varying pressure to the membrane against the eyelid thereby causing membrane deformation; Paragraph 39).

Regarding Claim 16, Livne fails to disclose wherein during said measuring procedure, said rigid contact-sensitive surface is configured to indent at least a portion of the eye in contact with said rigid contact-sensitive surface, said portion of the eye comprising said area of said surface of the eye in contacted with said sensing section.  
	McCafferty discloses wherein during said measuring procedure, said rigid contact-sensitive surface (The corneal contact surface 504 may be formed in a polymeric material (for example, polycarbonate, with a refractive index on the order of 1.5) or glass with polished finish of optical quality; [0064]) is configured to indent at least a portion of the eye in contact with said rigid contact-sensitive surface (said front surface is shaped to flatten a portion of the cornea when said corneal contact member is pressed, in operation, against the cornea; Claim 25), said portion of the eye (forming an optical image of the cornea in light traversing said corneal contact member and the corneal contact; and determining a value of the IOP from imaging data representing said optical image; Claim 40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the rigid teachings of McCafferty into those of Livne in order to reduce the IOP measurement error due to corneal rigidity (McCafferty [0072]).

Regarding Claim 17, Livne fails to disclose wherein said rigid contact-sensitive surface is curved, and during said measuring procedure said area of said surface of the eye in contacted with said sensing section varies based on said indent.
McCafferty discloses wherein said rigid (The corneal contact surface 504 may be formed in a polymeric material (for example, polycarbonate, with a refractive index on the order of 1.5) or glass with polished finish of optical quality; [0064]) contact-sensitive surface is curved (the convex surface portion 504A includes a spherical surface having a radius of curvature R; Paragraph 64), and during said measuring procedure said area of said surface of the eye in contacted with said sensing section varies based on said indent (“kink”; Paragraph 49).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the rigid teachings of McCafferty into those of Livne in order to reduce the IOP measurement error due to corneal rigidity (McCafferty [0072]).

Regarding Claim 18, Livne fails to disclose wherein said rigid contact-sensitive surface is configured to indent said portion of the eye in contact with said rigid contact-sensitive surface, in correlation with said force applied by the eye surface on said rigid contact-sensitive surface.
McCafferty discloses wherein said rigid (The corneal contact surface 504 may be formed in a polymeric material (for example, polycarbonate, with a refractive index on the order of 1.5) or glass with polished finish of optical quality; [0064]) contact-sensitive surface is configured to indent said portion of the eye in contact with said rigid contact-sensitive surface (said front surface is shaped to flatten a portion of the cornea when said corneal contact member is pressed, in operation, against the cornea; Claim 25), in correlation with said force applied by the eye surface on said rigid contact-sensitive surface (Paragraphs 46-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the rigid teachings of McCafferty into those of Livne in order to reduce the IOP measurement error due to corneal rigidity (McCafferty [0072]).

Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Livne et al and McCafferty as applied to Claim 1 above, and further in view of Pan et al (WO 2009/111726; previously cited).
Regarding Claim 4, Livne fails to disclose that said first and second sensors output time-tagged data.
Pan discloses that said first and second sensors output time-tagged data (The total change in volume due to the application of the tonometer, ∆V, is calculated using the above formula. Po1 and Po2, are the pressures before and after application of the tonometer, respectively. PT1 and PT2 are the pressures during application of the tonometer at time point 1 and time point 2; Paragraph 46; The receiving module 602 also receives the set of volume measurements representing the directly measured volume change of the eye 102 at a plurality of times; Paragraph 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Pan into those of Livne in order to determine measurements at any given time and compare the calculations over a time period.

Regarding Claim 5, Livne fails to disclose that said microprocessor correlates said time-tagged data to determine measured contact surface area and applied force at a given time.
Pan discloses that said microprocessor (processor 502; Figure 5; Both the pressure measurement system and hydraulic unit are directly controlled by and communicated with a microprocessor/computer; Abstract; the hydraulic unit calculates volume, and area measurements are included in the calculation of volume) correlates said time-tagged data to determine measured contact surface area and applied force at a given time (The outflow rate computation module 604 computes an outflow rate of fluid from the eye 102 based on the measured volume change of the eye 102 over time. Where a device such as contact lens device 112 is used to obtain the pressure and volume measurements described above, the pressure sensors 106 and/or 160 coupled to the bladder 104 in conjunction with the hydraulic unit 124 can directly measure the decreasing volume over time under the presence of a known, measured pressure. Module 604 can compute the outflow rate using this change in volume of the bladder 104 as a proxy for the change in volume of the eye 102 over time; Paragraph 59).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Pan into those of Livne in order to determine measurements at any given time and compare the calculations over a time period.

Regarding Claim 7, Livne fails to disclose a non-transient computer-readable memory for storing measured data obtained by the first and second sensors and/or processed data output by said microprocessor.
Pan discloses a non-transient computer-readable memory for storing measured data obtained by the first and second sensors and/or processed data output by said microprocessor (An embodiment of the computer program product for measuring an outflow resistance of an eye comprises a computer-readable storage medium containing computer program code. The code includes instructions for receiving a pressure measurement representing an applied pressure to the eye, and receiving a set of volume measurements representing a directly measured volume change of the eye at a plurality of times; Paragraph 9; area measurements are included in the calculation of volume).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Pan into those of Livne in order to allow the data to be transferred from the device to a computer for further evaluation.


Pan discloses a wired or wireless transceiver for outputting data obtained by the first and second sensors (The device 112 is also coupled via the electrical I/O 107 (e.g., wirelessly or wired) to a computer 122 or logic configured to process the measurements of the system 100, and a display 120 (e.g., a computer monitor or other type of information display mechanism); Paragraph 32) essentially in real time (The dual measurement system and method described here are generally based on the tonography principles, but with real-time, continuous and direct measurement on both intraocular pressure (P0 ) and displaced ocular volume (AV); Paragraph 26) and/or on demand at certain pre-set intervals or on command (since the computer has digital access to both hydraulic flow control and pressure measurement, a software control interface uses the pressure information, which can be employed to manipulate the hydraulic flow through feedback. This interface would enable true dynamic dual-parameter measurement schemes, under which pressure controlled excitation modes can be realized in the aqueous outflow resistance/facility assessment, e.g., the constant-pressure mode; Paragraph 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Pan into those of Livne in order to allow the data to be transmitted from the device to other systems.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Livne, McCafferty, and Pan, as applied to Claim 4 above, and further in view of Dublin, Jr. et al (U.S. Patent No. 6,110,110; previously cited).
Regarding Claim 6, Livne fails to disclose said microprocessor interpolates and/or extrapolates said time-tagged data taken at various frequencies over a time period. 
Dublin, Jr. discloses that said microprocessor interpolates and/or extrapolates said time-tagged data taken at various frequencies over a time period (During each scan, IOP measurement data (as stored in medium 51) are entered via input lines 79 to processors 80 and 83. In processor 80, BP waveforms are separated by characteristic wave shape and/or frequency content to be sent on to comparator 82…comparison in each case may comprise a table look-up with interpolation of previously correlated IOP or BP data as stored in medium 51 with separate calibrated measurements of IOP and BP respectively; Column 15 Lines 1-14; Figure 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Pan into those of Livne in order to facilitate correlation of measurements as needed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791